         Case 1:19-cv-08451-AT-KNF Document 99 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
PETER ANDREWS, et al.,                                           :

                           Plaintiffs,                           :
                                                                           ORDER
                  -against-                                      :
                                                                     19-CV-8451 (AT) (KNF)
PAUL W. VERNER,                                                  :

                             Defendant.                          :
---------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         Gregory Palmer (“Palmer”), who is not a party to this action, proceeding pro se has made a

motion to quash a deposition subpoena served on him by the plaintiffs. See Docket Entry No. 95.

Compliance with the subpoena is to occur in the District of Massachusetts, although the subpoena

was issued from this court. The plaintiffs oppose the motion. See Docket Entry No.98.

          Rule 45 of the Federal Rues of Civil Procedure provides, in pertinent part, that the resolution

of a motion to quash a subpoena is reserved to the court where compliance is to occur. See Fed. R.

Civ. P. 45(d)(3). However, the compliance court may transfer the motion for resolution to the court

from which the subpoena issued. See Fed. R. Civ. P. 45(f). No such transfer has been effected by

the compliance court, the United States District Court for the District of Massachusetts. Therefore,

Palmer’s motion is not before the Court properly. The Court is aware that when Palmer made the

instant motion, he also made a motion to quash the deposition subpoena referenced above in the

United States District Court for the District of Massachusetts, where - the Court has no doubt - it will

be addressed seasonably.

          For the reasons set forth above, this district court is not the proper venue for Palmer’s

motion to quash the deposition subpoena. Accordingly, the motion, Docket Entry No. 95, is denied.
        Case 1:19-cv-08451-AT-KNF Document 99 Filed 04/20/20 Page 2 of 2



The plaintiffs are directed to serve a copy of this order on Palmer, expeditiously, and to file proof of

service with the Clerk of Court.

Dated: New York, New York                                 SO ORDERED:
       April 20, 2020




                                                    -2-
